DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 12/03/2021.
Claims 13, 14, 17 and 18 are amended.
Claims 1-12 are canceled.
5.	Claims 13-19 are remaining in the application.
Allowable Subject Matter
6.	Applicant’s amendment is deemed sufficient to overcome the previous rejection(s) as presented in the Non Final Rejection mailed on 10/08/2021.
7.	In view of the foregoing, the remaining claims 13-19 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed method for controlling retrieval of a pool cleaner while submerged in pool water comprising: 
a. providing a buoyant housing having a winch in a swimming pool; 
b. attaching a cable between the winch and the pool cleaner; and 
c. winding up the winch to retrieve the pool cleaner from the pool water.
Nor,
The claimed method of operating a pool cleaner within a swimming pool, comprising:
a. introducing the pool cleaner into water of the swimming pool;
b. introducing a buoyant pontoon into water of the swimming pool, the buoyant pontoon (1) comprising a winch and a platform and (11) being connected to the pool cleaner via a cable;
c. causing the pool cleaner to clean debris from water of the swimming pool; and
d. causing the winch to wind the cable until the pool cleaner 1s supported by the platform while the buoyant pontoon floats on water of the swimming pool.

Nor,
The claimed method of operating a pool cleaner within a swimming pool, comprising:
a. introducing a buoyant pontoon into water of the swimming pool, the buoyant pontoon (1) comprising a winch and a platform on which the pool cleaner 1s supported while the buoyant pontoon floats on water of the swimming pool and (11) being connected to the pool cleaner via a cable;
b. causing the winch to unwind the cable until the pool cleaner is submerged in water of the swimming pool; and
c. causing the pool cleaner to clean debris from water of the swimming pool.
As specifically claimed by applicant.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
12/13/2021